Title: From Louisa Catherine Johnson Adams to Abigail Smith Adams, 7 June 1816
From: Adams, Louisa Catherine Johnson
To: Adams, Abigail Smith




My Dear Mother
Ealing 7th: June 1816.


As Mrs: Perkins has kindly offered to take Letters, I hasten to answer your kind Letters of 24th: April & 2d May, which I received the day before yesterday. I fear the Boys will not be able to avail themselves of this opportunity, as they are much occupied previous to the Vacation, which takes place next Week. George has a part to perform in one of Terrences plays, and a French  piece, and from the circumstance of Charles being in the first class of french he will likewise; speak; otherwise John, and Charles, are not high enough in english to take a part in the exhibition, and it is quite out of the common course for so small a boy to speak in public.
As you say nothing particular on the subject of your health, we flatter ourselves that you are now entirely recovered, and restored to your usual intercourse with your family, to whom your long confinement must have been very grievous. My native climate has done wonders for me, and I am only in danger of getting too much embonpoint.
Mrs. Siddons has again made her appearance on the Stage and I propose if it should be possible to procure a Seat, to take the Boys there. I think it would be a pity to lose the opportunity as she is one of those wonders of whom one loves to talk when years have rolled by.
We are anticipating another marriage at Court which it supposed will take place in the course of a fortnight between the Duke of Gloucester and the Princess Mary it is said to be another love match as the attachment has been of long standing. The Princess Charlotte appears to be perfectly happy she is at present much indisposed but her complaint is not supposed to be of a dangerous nature. London is uncommonly gay this Winter, but we do not partake of its pleasures in consequence of our residence in the Country. We begin to find it very inconvenient and it suits our purses in many respects better than it does our inclinations For a very short time we flattered ourselves that living was becoming more reasonable in this Country, but after a trial of about three months, it was found, that people could not live if things were cheap, and we heard of nothing but the great distress of the Country, and now every thing is rising fast again to its old standard, and we only hear the cries of the poor, which need nothing but a few troops to silence.
The English newspapers are very busy about the distress and embarrassment of our finances, this is to them a pleasing occupation and serves for a short time to turn their attention from their own which however require a good portion of their consideration.
Among the news of the day it is said that the Queen intends to give up public life, and  have no more to do with the fatigues of the Court, and it is supposed that Princess Charlotte will hold the ostensible situation, and have Drawing rooms, but upon a less formal plan; the hoop it is supposed will be abolished.
Mr Adams is frequently engaged at Public Dinners and in making public speeches, which is a thing not much to his taste, but not to be avoided. he enjoys very good health, and is looking very well.
We were much shocked to hear of Mr. Dexters death, of which we were informed a few days since; he was a man of fine talents, but I did not at all understand the latter part of his political career; it is immensely difficult to steer between Scylla and Charybdis. Pray remember me kindly to his Widow.
Permit me to offer my affectionate respects to the President with love to Louisa and Susan and believe me Dear Madam ever cordially yours


L. C. A.


